Exhibit 10.1

ServiceMaster

September 27, 2007

Ernest J. Mrozek

9 South Bodin

Hinsdale, Illinois 60521

Re:          Service with The ServiceMaster Company

Dear Ernie:

Reference is hereby made to your Change in Control Severance Agreement (the
“Agreement”) dated as of October 31, 2001 by and between you and The
ServiceMaster Company, as assumed by ServiceMaster Global Holdings, Inc.
(collectively, “ServiceMaster”).  The terms used in this letter and not
otherwise defined herein shall have the meanings set forth in the Agreement.

This letter serves as an acknowledgement by you and ServiceMaster that (i) your
employment with ServiceMaster, and all offices, directorships and other
positions therewith, shall terminate on February 29, 2008 (the “Date of
Termination”), (ii) that your employment is being terminated by you for Good
Reason pursuant to Section 1(g)(3) of the Agreement as of the Date of
Termination and (iii) that such termination will occur during the Termination
Period pursuant to Sections 3(a) and 3(b) of the Agreement, other than by reason
of a Nonqualifying Termination.   In addition to the payments and benefits
pursuant to Sections 3(a) and 3(b) of the Agreement, ServiceMaster will pay you
by lump sum payment (and to the extent not previously paid on the Date of
Termination), less applicable payroll withholdings and other deductions, the
amount earned in accordance with the terms of the 2007 annual bonus plan and
2007 corporate performance plan, including the performance goals and performance
targets applicable to you.

This letter is not intended to limit any of your rights under the Agreement,
including your entitlement to the payments made and benefits provided under
Sections 3(a) and 3(b) of the Agreement and certain additional payments under
Section 4 of the Agreement.  If your employment terminates prior to the Date of
Termination by reason of a Nonqualifying Termination (i.e., resignation without
Good Reason, termination for Cause, death or disability), then you shall be
entitled only to the payments described in Section 3(c) of the Agreement.

Please acknowledge your agreement with this letter below and return it to J.
Patrick Spainhour.

THE SERVICEMASTER COMPANY

 

 

 

 

 

 

 

By:

/s/ J. Patrick Spainhour

 

 

J. Patrick Spainhour

 

 

Chief Executive Officer

 

 

 

 

 

 

Agreed and acknowledged:

 

 

 

 

 

 

 

 

/s/ Ernest J. Mrozek

 

 

Ernest J. Mrozek

 

 

 

 

 

Date:  September 27, 2007

 

 

 


--------------------------------------------------------------------------------